Citation Nr: 0033479	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  98-15 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death due to tobacco use and/or nicotine 
dependence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1948 to May 1952, 
and from July to December 1956.  He died in December 1996, 
and the appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
from a December 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied the claim as not well grounded.  


REMAND

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. 
§ 3.312(a).  In order to constitute the principal cause of 
death the service-connected disability must be one of the 
immediate or underlying causes of death, or be etiologically 
related to the cause of death.  38 C.F.R. § 3.312(b).  In the 
case of contributory cause of death, it must be shown that a 
service-connected disability contributed substantially or 
materially to cause death.  38 C.F.R. § 3.312(c)(1).

At the time of his death, the veteran was service-connected 
for the following disabilities:  post-traumatic stress 
disorder (PTSD), evaluated as 50 percent disabling; gunshot 
wound to the right shoulder, Muscle Group I, evaluated as 10 
percent disabling; and gunshot wound to the right neck with 
foreign bodies, evaluated as 10 percent disabling.  It is 
also noted that service connection was denied for residuals 
of mustard gas exposure, to include chronic obstructive 
pulmonary disease, by a March 1995 rating decision.  The 
veteran initiated an appeal to this decision by filing a 
Notice of Disagreement, but he did not file a timely 
Substantive Appeal after a Statement of the Case was issued 
in November 1995.  Consequently, this decision became final.  
38 C.F.R. §§ 20.200, 20.302 (2000).

The veteran's death certificate shows that he died in 
December 1996.  Further, this certificate and an autopsy 
report reflect that his immediate cause of death was chronic 
obstructive pulmonary disease.  

In a February 1997 rating decision, the RO denied service 
connection for the cause of the veteran's death, finding that 
the evidence clearly showed that the cause of death 
originated many years following the veteran's discharge from 
military service, and that his service-connected disabilities 
did not contribute in a material or substantial way in 
hastening his death.  Thereafter, in a July 1997 rating 
decision, the RO denied entitlement to dependency and 
indemnity compensation (DIC) under the provisions of 
38 U.S.C.A. § 1151.  By this decision, the RO found that the 
veteran's death was the result of the natural worsening of a 
condition and not of VA medical services.  Finally, in the 
December 1997 rating decision, the RO found that the 
appellant had not submitted a well-grounded claim of 
entitlement to service connection for the cause of the 
veteran's death due to tobacco use and/or nicotine 
dependence.  The RO stated that a well-grounded claim 
required either a medical opinion linking the veteran's 
tobacco use in service (from 1948 to 1952 or in 1956) to the 
subsequent development of chronic obstructive pulmonary 
disease; or, medical evidence showing the veteran became 
nicotine dependent in service.  Since the evidence did not 
specifically indicate whether or not the veteran became 
nicotine dependent during military service or that his 
tobacco use in service caused chronic obstructive pulmonary 
disease, the RO concluded that the claim was not well 
grounded.

Following the December 1997 rating decision, the appellant 
perfected an appeal to the Board on the issue of entitlement 
to service connection for the cause of the veteran's death 
due to tobacco use and/or nicotine dependence

In the instant case, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 for the appellant's 
cause of death claim is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 and 00-92, 
as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

After completing any additional development deemed necessary, 
the RO should readjudicate the issue on appeal in light of 
any additional evidence added to the record.  If the benefit 
requested on appeal is not granted to the appellant's 
satisfaction, the appellant and her representative should be 
furnished a Supplemental Statement of the Case and an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





